DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Lambrinos on April 15, 2021.

The application has been amended as follows: 
22. (Currently Amended) The method of claim 21, wherein the video loop parameters includes a selected loop number assigning a number of times the video loop is performed on the selected segment.

Response to Amendment
The amendment filed on March 10, 2021 in response to the previous Non-Final Office Action (03/10/2021) is acknowledged and has been entered.
	Claims 14, 17 and 21 - 30 are currently pending.
	Claims 1 – 13, 15 – 16 and 19 – 20 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 10, 2021, with respect to claim amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 14, 17 and 21 - 30 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 14, 23 and 27, the closest prior art fails to disclose, suggest or teach the combination of a processor executing instructions stored in the memory to: a) display a user interface including a special effects affordance and frames of the video data on a display operably associated with an electronic device including at least one processing unit and at least one memory in operable communication with the processing unit; b)    receive, by the processing unit, an input associated with the special effects affordance based upon activation by a user, the input being associated with a special effect of video data; c) select one or more of the frames to provide selected frames for applying the special effect; d) split the video data into a selected segment including the selected frames and one or more original segments including any non-selected frames; wherein split the video data into the selected segment includes traverse the selected frames of the selected segment one frame at a time in sequential order; and determine a first frame of the selected segment, a last frame of the selected segment, and any intermediate frames of the selected segment; e) apply the special effect to the selected frames to create a special effect segment; and f) combine the special effect segment and the original segments to create a continuous resultant video data stream; wherein the special effect is a video loop effect based on video loop parameters including any one or any combination of a forward segment beginning at the first frame and ending at and including the last frame, and a reverse segment that starts at and including the last frame and plays back the selected frames in the selected segment in a reverse order to and including the first frame; wherein the video loop parameters includes a speed rate value selectable by a user way of the user interface; and wherein if the speed rate value is less than an original speed rate of the selected segment then one or more new frames are added to the selected segment.

Regarding claims 21, 25 and 29, the closest prior art fails to disclose, suggest or teach a processor executing instructions stored in the memory to: a) display a user interface including a special effects affordance and frames of the video data on a display operably associated with an electronic device including at least one processing unit and at least one memory in operable communication with the processing unit; b)    receive, by the processing unit, an input associated with the special effects affordance based upon activation by a user, the input being associated with a special effect of video data; c) select one or more of the frames to provide selected frames for applying the special effect; d) split the video data into a selected segment including the selected frames and one or more original segments including any non-selected frames; wherein split the video data into the selected segment includes traverse the selected frames of the selected segment one frame at a time in sequential order; and determine a first frame of the selected segment, a last frame of the selected segment, and any intermediate frames of the selected segment; e) apply the special effect to the selected frames to create a special effect segment; and f) combine the special effect segment and the original segments to create a continuous resultant video data stream; wherein the special effect is a video loop effect based on video loop parameters including any one or any combination of a forward segment beginning at the first frame and ending at and including the last frame, and a reverse segment that starts at and including the last frame and plays back the selected frames in the selected segment in a reverse order to and including the first frame; wherein the video loop parameters includes a speed rate value selectable by a user way of the user interface; and wherein if the speed rate value is greater than the original speed rate of the selected segment then one or more of the selected frames are deleted from the selected segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698